Mathews J.
delivered the opinion of court. In this case, the defendant excepted to the jurisdiction of the court below, on the ground, that H. C. Conn, jr. & Co. (of which firm, he is alleged by the plaintiff to be a partner,) had commenced proceedings in the district court against their creditors, and that a decision of the parish suit must affect and decide matters between the said Conn & Co., and their creditors, one of which Wolff claims to be. This exception was sustained by the parish court, and the plaintiffs appealed.
We are of opinion that the inferior court erred in this judgment. The defendant is sued, as being liable in solido with Conn & Co., to pay the plaintiffs the sums of money claimed by them in the present action. If he be thus bound to them, they had a right to sue him separately, and cannot be compelled to await the events of the proceeding, in the concurso of his co-obligors.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court *680be avoided reversed and annulled, and that the cause be remanded to said court, with instructions to proceed thereon according to law, and that the appellee pay costs.

Lockett for appellant.